Citation Nr: 0823420	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1968 to January 1971 and June 1973 to August 
1994.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri which denied the veteran's claim for 
entitlement to service connection for sleep apnea.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the veteran's current disability was 
incurred in service.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, service connection 
for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
(2007).  In light of the favorable decision for the veteran 
in this case, any error in the timing or content of VCAA 
notice or assistance is moot.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran seeks service connection for sleep apnea which he 
contends was incurred during active military service.

With respect to the matter of a current disability, an August 
2002 private examiner diagnosed the veteran with moderate 
obstructive sleep apnea, later confirmed by an October 2003 
VA examiner.

With respect to the matter of whether there is evidence of 
in-service disease or injury, the veteran and his spouse have 
asserted that the veteran suffered from sleep problems during 
service, including difficulty breathing, gasping for air, and 
experiencing excessive fatigue during the day, which 
frequently led to falling asleep early in the evening..  The 
Board notes that neither the veteran nor his wife are 
competent to diagnose a sleep disorder.  However, the Board 
believes that complications with sleep, such as those 
described by the veteran, lend themselves to lay observation; 
in essence, the veteran is competent to describe many of the 
symptoms noted above.  See Falzone v. Brown, 8 Vet. App. 398 
(1995); McCartt v. West, 12 Vet. App. 164 (1999).  The Board 
further notes that the veteran's spouse is also competent to 
report lay observations of symptoms she observed during the 
veteran's service and thereafter.  See Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  There is no reason in the record to doubt 
their credibility as to the events they described in service, 
and, in fact, the timeline they have reported as to the onset 
and progression of his symptoms is not inconsistent with what 
they reported to his treating physician when he was first 
diagnosed with sleep apnea.  Thus, for the purposes of this 
decision, the Board will assume that the veteran experienced 
difficulty sleeping during service.

With respect to the matter of whether there is a link between 
the claimed in-service disease or injury and the current 
disability, the Board finds that there is an approximate 
balance of positive and negative evidence.

An October 2003 VA examiner concluded that it was less likely 
as not that the veteran suffered from sleep apnea while on 
active duty.  The examiner noted that a single episode of 
shortness of breath that the veteran experienced while in the 
military in followed by a pulmonary consult in October 1977 
did not support a diagnosis of obstructive sleep apnea.

However, in March 2004, a private physician concluded that it 
is at least as likely as not that the veteran suffered from 
sleep apnea while on active duty.  The Board notes that the 
examiner found that sleep apnea can be present for years 
without being identified, that the veteran described symptoms 
consistent with a diagnosis of sleep apnea, and that a 
diagnosis of sleep apnea could not have been diagnosed during 
service since a sleep study was not administered at that 
time.  This is clearly a medical nexus opinion in the 
veteran's favor. 

The Board notes that the private examiner had an opportunity 
to review the veteran's claims file and that he also obtained 
a history directly from the veteran and his spouse.  As 
previously noted, there is no reason to doubt the credibility 
of the history the veteran and his spouse have provided.  In 
addition, neither the veteran nor his private physician have 
rested their assertion on the shortness of breath complaint 
noted in 1977, which the VA examiner apparently singled out 
as being the only significant evidence from his period of 
service.  Instead, they have pointed to symptoms experienced 
in the final years of his period of active service, and the 
VA examiner did not comment one way or the other on the 
likelihood of a relationship between those complaints and the 
current diagnosis of sleep apnea.

After reviewing the medical evidence of record, the Board 
finds that the competent medical evidence of record is 
essentially in equipoise as to the crucial medical question 
as to whether the veteran's sleep apnea was incurred in 
active military service.  The Board will therefore apply the 
benefit of the doubt rule.

Resolving all doubt in favor of the veteran, the Board 
concludes that service connection for sleep apnea is 
warranted.  The benefit sought on appeal is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


